Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

EXAMINER’S AMENDMENT

             An examiner’s amendment to the record that does not change the scope of the claims, appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Authorization for the amendment was granted by Mr. Paul Haun on February 8, 2022.
            
***     The application has been amended as follows: 
Amend the title on page 1 of the specification dated August 8, 2018 
From:  

“APPARATUS AND METHOD FOR GENERATING AN INHALABLE MEDIUM,
AND A CARTRIDGE FOR USE THEREWITH”

To:  --INHALATOR AND CARTRIDGE THEREOF--.

 
Reasons for Allowance

        The following is an examiner's statement of reasons for allowance: 



A Terminal Disclaimer was filed on Feb. 19, 2021 and it was approved.  This application is allowed for substantially the same reason as Patent 10375996.  

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/James Harvey/
James Harvey
Primary Examiner 
February 9, 2022